207 F.2d 263
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ANDERSON AIR ACTIVITIES.
No. 14910.
United States Court of AppealsEighth Circuit.
Sept. 3, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board, Washington, D.C., and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Charles H. Spoehrer, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.